DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/23/2020 has been entered. Claims 1, 11 and 18 have been amended. Claims 3, 7, 14-15 and 19 have been canceled. Claims 24-25 have been added. Claims 1-2, 4-6, 8-13, 16-18 and 20-25 are pending and an action on the merits is as follows.
Claim Rejections - 35 USC § 103
3.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-13, 16-18 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al., US Publication, US 2016/0116343 A1, hereinafter refer to as Dixon, in view of Deb et al., US Patent, US 8,934,408 B2, hereinafter refer to as Deb, and in further view of Kashyap et al., (US 9,659,474 B1), hereinafter refer to as Kashyap.
         Regarding claim 1, Dixon discloses a lighting fixture that provides an illumination light, the lighting fixture comprising: 
a wireless signal repeater (wireless communication chip, e.g., Zigbee chip, line 11, sections 0065, 0069) configured to receive an input wireless signal (messages regarding occupancy and the amount of light in the room, lines 12-15, section 0069) from a transmitting device (wireless router 60, fig.2) external to the lighting fixture (as shown in fig.2), and configured to transmit an output wireless signal that corresponds to the input wireless signal (the wireless communication chip transmits the signal node to node based on the information received from the detectors, lines 11-18, section 0069); and 
an occupancy sensor (line 2, section 0069) configured to monitor a space and to output occupancy detection information indicating whether the space is occupied, wherein the wireless signal repeater is configured to operate based on the occupancy detection information (section 0069), wherein the wireless signal repeater is configured to start transmitting the output wireless signal corresponding to the input wireless signal if the occupancy detection information indicates that the space is occupied (instantaneous messages coincident with occupancy sensor, line 13, sections 0065, 0069).

             However Deb teaches of a system wherein the system comprising device 105 for determining whether or not the channel is occupied and used the channel if the channel is determined to be free (col.8, lines 20-41, as shown in fig.2). 
          Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention modify the device of Dixon’s repeater to have Deb’s device because Deb provides the motivation using this device can increase the probability of access as the data transmission rate increases and decrease the probability of access as the aggregate date transmission rate increases (col.4, lines 64-67).
          Neither Dixon nor Deb specifically disclose a transmitting device is configured to amplify the input wireless signal and transmits the amplified signal to the output as claimed.
             However Kashyap teaches of a wireless router (as shown in fig.1) wherein the wireless router comprising receiver 110 amplifies the input signal and then output the amplified signal (col.4, lines 2-16, as shown in fig.1).
          Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention modify the device of Dixon’s transmitting device (wireless router 60) to have Kashyap’s structure because Kashyap provides the motivation the wireless router can be created by implementing with 
          Regarding Claim 2, the lighting fixture of Claim 1, Dixon further discloses wherein the wireless signal repeater is configured to transmit the output wireless signal at a first power level (on) if the occupancy detection information indicates that the space is occupied and wherein the wireless signal repeater is configured to transmit the output wireless signal at a second power level (off) that is less than the first power level (the power level is higher when a light source activates) if the occupancy detection information indicates that the space is unoccupied (section 0069).
          Regarding Claim 4, the lighting fixture of Claim 1, Dixon further discloses	 wherein the wireless signal repeater is configured to stop transmitting the output wireless signal if the occupancy detection information indicates that the space is unoccupied (instantaneous messages coincident with occupancy sensor, line 13, section 0069).
         Regarding claim 5, the lighting fixture of Claim 4, Dixon discloses wherein the wireless signal repeater is configure to transmit the output wireless signal if an occupant detected by the occupancy sensor is associated with a user profile in the lighting device (the user profile of away-service is stored, and the detector detects the activity of a particular stored information then transmits the signal to perform the corresponding control, section 0086).
         Regarding claim 6, the lighting fixture of Claim 1, Dixon discloses wherein the wireless signal repeater is configured to transmit the output wireless signal at a 
          Regarding Claim 8, the lighting fixture of Claim 1, Dixon further discloses	 wherein the wireless signal repeater is configured to transmit the output wireless signal during one or more time periods and wherein the wireless signal repeater is configured to not transmit the output wireless signal outside of the one or more time periods (as shown in fig. 5, section 0110).
          Regarding Claim 9, the lighting fixture of Claim 1, Dixon further discloses	 the lighting fixture further comprising a light source that provides the illumination light (night light source, 65), wherein a power to the light source is turned off if the occupancy detection information indicates that the space is unoccupied and wherein the power is turned on if the occupancy detection information indicates that the space is occupied (section 0069).
          Regarding Claim 10, the lighting fixture of Claim 1, Deb further teaches wherein the wireless signal repeater is configure to transmit the output wireless signal and a second output wireless signal in a different network channels from each other (105-1 to 105-3 shares a channel by point 110-1, 105-4 and 105-6 shares another channel by point 110-2 different from the channel, as shown in fig.1, col.7, lines 21-34; the frequency range for the first point 110-1 is different from the second point using different standard,  which defining different network, conl.7, lines 10-20). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention modify the device of Dixon’s repeater to have Deb’s device because 
          Regarding Claim 11, Dixon discloses a lighting fixture, comprising: 
a light source (65) that provides an illumination light (night light, line 2, section 0069); and 
a wireless signal repeater (wireless communication chip, e.g., Zigbee chip, line 11, sections 0065, 0069) configured to receive an input wireless signal (messages regarding occupancy of room, lines 12-15, section 0069) from a transmitting device (60, fig.2) external to the lighting fixture, and configured to transmit an output wireless signal that corresponds to the input wireless signal (lines 11-18, section 0069), wherein the light source and the wireless signal repeater are configured to operate based on occupancy detection information from an occupancy sensor that is external to the lighting fixture (from node to node, the communication between different smart device, section 0069) and wherein the occupancy detection information indicates whether a space monitored by the occupancy sensor is occupied (sections, 0065, 0069). 
          But Dixon fails to specifically disclose wherein the wireless signal repeater is configured to stop transmitting the output wireless signal if the occupancy detection information indicates that the space is unoccupied and a wait time has elapsed after the occupancy detection information is received indicating that the space remains unoccupied as claimed. 
             However Deb teaches of a system wherein the wireless signal repeater is configured to stop transmitting the output wireless signal if the occupancy detection 
          Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention modify the device of Dixon’s repeater to have Deb’s device because Deb provides the motivation using this device can increase the probability of access as the data transmission rate increases and decrease the probability of access as the aggregate date transmission rate increases (col.4, lines 64-67).
          Neither Dixon nor Deb specifically disclose a transmitting device is configured to amplify the input wireless signal and transmits the amplified signal to the output as claimed.
             However Kashyap teaches of a wireless router (as shown in fig.1) wherein the wireless router comprising receiver 110 amplifies the input signal and then output the amplified signal (col.4, lines 2-16, as shown in fig.1).
          Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention modify the device of Dixon’s transmitting device (wireless router 60) to have Kashyap’s structure because Kashyap provides the motivation the wireless router can be created by implementing with specialized programming and/or components (col.3, lines 12-19), so that Dixon’s 
          Regarding Claim 12, the lighting fixture of Claim 11, Dixon further discloses wherein the wireless signal repeater is configured to transmit the output wireless signal at a first power level (on) if the occupancy detection information indicates that the space is occupied and wherein the wireless signal repeater is configured to transmit the output wireless signal at a second power level (off) that is less than the first power level if the occupancy detection information indicates that the space is unoccupied (section 0069).	
          Regarding Claim 13, the lighting fixture of Claim 11, Dixon further discloses wherein the wireless signal repeater is configured to start transmitting the output wireless signal if the occupancy detection information indicates that the space is occupied (instantaneous messages coincident with occupancy sensor, line 13, section 0069). 
          Regarding Claim 16, the lighting fixture of Claim 11, Deb further teaches wherein the wireless signal repeater is configured to scan for a free channel or a less crowded channel and wherein the wireless signal repeater is configured to use the free channel or the less crowded channel to transmit the output wireless signal (col.8, lines 20-41, as shown in fig.2). 
          Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention modify the device of Dixon’s repeater to have Deb’s device because Deb provides the motivation using this device can increase the probability of access as the data transmission rate increases and decrease the 
          Regarding Claim 17, the lighting fixture of Claim 11, Deb further teaches wherein the wireless signal repeater is configure to transmit the output wireless signal and a second output wireless signal in a different network channels from each other (105-1 to 105-3 shares a channel by point 110-1, 105-4 and 105-6 shares another channel by point 110-2 different from the channel, as shown in fig.1, col.7, lines 21-34; the frequency range for the first point 110-1 is different from the second point using different standard,  which defining different network, conl.7, lines 10-20). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention modify the device of Dixon’s repeater to have Deb’s device because Deb provides the motivation using this device can increase the probability of access as the data transmission rate increases and decrease the probability of access as the aggregate date transmission rate increases (col.4, lines 64-67).
          Regarding Claim 18, Dixon discloses a method of expanding a coverage of a wireless network, the method comprising: 
receiving, by a wireless signal repeater (wireless communication chip, e.g., Zigbee chip, line 11, sections 0065, 0069) of a lighting fixture, an input wireless signal (messages regarding occupancy of room, lines 12-15, sections 0065, 0069) from a transmitting device (60, fig.2) arranged external to the lighting fixture; 
transmitting, by the wireless signal repeater, an output wireless signal (lines 11-18, section 0069) at a first power level (on) if occupancy detection information from an occupancy sensor indicates that a space monitored by the occupancy sensor is 
          But Dixon fails to specifically disclose the method comprising scanning for a free channel or a less crowded channel, and wherein the wireless signal repeater is configured to use the free channel or the less crowded channel to transmit the output wireless signal as claimed. 
             However Deb teaches of a system wherein the system comprising device 105 for determining whether or not the channel is occupied and used the channel if the channel is determined to be free (col.8, lines 20-41, as shown in fig.2). 
          Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention modify the device of Dixon’s repeater to have Deb’s device because Deb provides the motivation using this device can increase the probability of access as the data transmission rate increases and decrease the probability of access as the aggregate date transmission rate increases (col.4, lines 64-67).
          Neither Dixon nor Deb specifically disclose a transmitting device is configured to amplify the input wireless signal and transmits the amplified signal to the output as claimed.

          Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention modify the device of Dixon’s transmitting device (wireless router 60) to have Kashyap’s structure because Kashyap provides the motivation the wireless router can be created by implementing with specialized programming and/or components (col.3, lines 12-19), so that Dixon’s wireless router can be created to in Kashyap’s way to amplify input signal to get a desired amplified output signal.
          Regarding Claim 20, the method of Claim 18, Dixon further discloses the method further comprising controlling an illumination light provided by a light source of the lighting fixture based on the occupancy detection information (section 0069).  
          Regarding Claim 21, the lighting fixture of Claim 1, Deb further teaches wherein the wireless signal repeater is configured to stop transmitting the output wireless signal once a wait time elapses after the occupancy detection information is received indicating that the space is unoccupied (if the channel is determined to be unoccupied, the system waits for a period of time, then the system determines again whether to use or not use the channel, col.8, lines 20-58). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention modify the device of Dixon’s repeater to have Deb’s device because Deb provides the motivation using this device can increase the probability of access as the data 
          Regarding Claim 22, the method of Claim 18, Deb further teaches the method further comprising stopping transmitting the output wireless signal once a wait time elapses after the occupancy detection information is received indicating that the space is unoccupied (if the channel is determined to be unoccupied, the system waits for a period of time, then the system determines again whether to use or not use the channel, col.8, lines 20-58). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention modify the device of Dixon’s repeater to have Deb’s device because Deb provides the motivation using this device can increase the probability of access as the data transmission rate increases and decrease the probability of access as the aggregate date transmission rate increases (col.4, lines 64-67).
          Regarding Claim 23, the method of Claim 18, wherein the wireless signal repeater is configure to transmit the output wireless signal and a second output wireless signal in a different network channels from each other (105-1 to 105-3 shares a channel by point 110-1, 105-4 and 105-6 shares another channel by point 110-2 different from the channel, as shown in fig.1, col.7, lines 21-34; the frequency range for the first point 110-1 is different from the second point using different standard,  which defining different network, conl.7, lines 10-20). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention modify the device of Dixon’s repeater to have Deb’s device because Deb provides the motivation using this device can increase the probability of access as the data 
          Regarding Claim 24, the lighting fixture of Claim 1, Dixon further discloses wherein the input wireless signal and the output wireless signal are not related to occupancy detection (related to the ambient detection, section 0069).
Allowable Subject Matter
6.        Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
7.          Applicant's arguments have been fully considered but they are not persuasive. In response to applicant's arguments by further modifying the transmitting device can amplify the signal as in all the independent claims. The examiner respectfully disagrees because Kashyap teaches of a wireless router can be created by implementing with specialized programming and/or components (col.3, lines 12-19), so that Dixon’s wireless router can be created to in Kashyap’s way to amplify input signal to get a desired amplified output signal. Please see above for more details. 
Conclusion
8.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANZI CHEN whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 5712722238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        

/JIANZI CHEN/Examiner, Art Unit 2844